On Motion for Rehearing.
The motion of plaintiffs in error for a rehearing will have to be denied. If the defendant in error, acting under a power of attorney and as attorney in fact for plaintiffs in error, Owen C. Grim and Mary S. Blackburn, issued to himself, as administrator of the estate of William Earl Shaw, deceased, receipts for and received the distributive shares of the estate belonging to Owen C. Grim and Mary S. Blackburn, as the record would appear to indicate, and has failed to properly account to them for their portion of the estate, that, as properly suggested by the trial court, and by counsel for defendant in error at the oral argument in this court, might be the basis of an independent suit for that purpose; but the question of an accounting between principal and agent is foreign to the issues in the instant case and may not be herein determined.
The motion for rehearing will be denied and
It is so ordered.
SADLER, C.J., and MABRY, BICKLEY, and BRICE, JJ., concur. *Page 436